ORDER
PER CURIAM.
Pursuant to Rule 42(b), Fed.R.App.P., and the stipulation submitted by the parties, these appeals have been settled and are hereby dismissed as moot. The case is remanded to the district court with instructions to vacate its judgment of January 14, 1992, reported at 1992 WL 8723, 1992 U.S.Dist. LEXIS 426, and to dismiss the complaint. United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 106-107, 95 L.Ed. 36 (1950); Beattie v. United States, 949 F.2d 1092, 1095 (10th Cir.1991); Tosco Corp. v. Hodel, 826 F.2d 948 (10th Cir.1987).
Each party shall bear its own costs and the mandate shall issue forthwith.